DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, 17, the limitation “combinations thereof” in all occurrences, is unclear for the examiner.
Claims 2-11, 13-16 incorporated the problem of claims 1, 12, 17 by dependencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hida et al. (US 2020/0284930) in view of Fulkerson et al. (US 4,921,067).
 Regarding claims 1, 12, 17, Hida discloses a warning receiver apparatus comprising one or more sensors capable of measuring the local  of a hazard (abstract) described in a warning message collect data for the purpose of modeling how local conditions influence  as forecasted by the warning parameters to perform at least one selected from the group of: (a) measure forecasted by the parameters in the warning message (earthquake) describing the hazard or provide an independent forecast of the hazard so the receiver can respond to the hazard  independently when warning messages are not available, and combinations thereof (page 1, [0012]; page 3, [0033]; page 6, [0089]). Claims 12, 17, model local conditions that may impact  forecasted by the warning system ( page 1, [0012)).
  Hida discloses all the limitations set forth above but fails to explicitly disclose geophysical impacts.
  However, Fulkerson discloses geophysical impacts (col. 1, lines 56-62).
    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Fukerson within the system of Hida in order to project seismic waves for subsurface geophysical exploration thereby increasing the reliability of the system.

Regarding claim 2, Hida discloses the one or more sensors are part of the warning receiver itself, external to the warning receiver, or a combination of both (fig. 1; page 3, [0030-0033)) . 
Regarding claim 3, Hida discloses in which the warning messages are received via a wired or wireless communications link or both (page 1, [0012)). 
Regarding claim 4, Hida discloses in which the hazard described in the warning message is an earthquake (page 1, [0012)). 
Regarding claim 5, Hida discloses capable of detecting at least one selected from the group of acceleration, velocity, or displacement, and combinations thereof, said sensors detecting ground motions in one or more axes (acceleration in page 1, [(0012)). 
Regarding claim 6, Hida discloses capable of analyzing the sensor data to determine at least one selected from the group of: the time of onset of ground motions; peak ground acceleration; peak ground velocity; peak ground displacement; P-wave arrival; or S-wave arrival, and combinations thereof (preliminary tremors (P-wave) (page 3, [0035]). 
Regarding claim 7, Hida discloses capable of analyzing the sensor data to produce metrics that can be used to model local soil conditions (page 3, [0033)).
 Regarding claim 8, Hida discloses capable of analyzing sensor data to independently forecast an earthquake hazard in the event that warning messages are not available or timely (page 3, [0032-0033]). Regarding claim 9, Hida discloses capable of comparing measurements of ground motion with the estimates received in the earthquake warning message (page 3, [0035)).
Regarding claim 10, Hida discloses capable of using the model for local conditions to adjust the forecasted effects present in the warning message to increase the accuracy of the hazard forecast for the location of the warning receiver apparatus (give notification of a predetermined signal to the sensor activator 50 in page 3, [0033]). 
Regarding claim 11, Hida discloses capable of returning comparisons of actual vs. forecasted ground motions back to the source of the earthquake warning message to provide after-event assessments and to support improvements in forecast accuracy for future messages (page 3, [0035-0036]). 
Regarding claim 13, Hida discloses in which the warning receiver apparatuses return measurements of the effects of the hazard back to the warning system to assess the accuracy of the forecasted effects contained in the warning messages (page 3, [0030-0032]). 
Regarding claim 14, Hida discloses in which the measured effects of the forecasted hazard are used to improve the accuracy of future warning messages and to provide an assessment of the performance of the system regarding its forecasts of the local effects of the hazard (page 3, [0032-0036]). 
Regarding claim 15, Hida discloses in which the hazard parameters contained in warning messages include location- specific adjustments derived from performance and accuracy data received from warning receiver apparatuses collected during previous hazard events (page 3, [0032-0036]). 
Regarding claim 16, Hida discloses in which the warning system messages describe earthquakes (page 1, [0012)). Response to Arguments


                                                                        Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Von Mutius et al. (US 2010/0183440) discloses method for the operation of a wind power plant. Hofmann (US 2010/0173604) discloses system and method........radio network. 
Farley et al. (US 7,714,733) discloses emergency...notification system. 
Skoff (US 6,518,878) discloses warning system. 
Babich (US 2020/0244352) discloses method and system...............signals.
 Lu etal. (US 9,799,195) discloses earthquake....... method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.

  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


DP
June 17, 2022

                                                                                    /DANIEL PREVIL/                                                                                    Primary Examiner, Art Unit 2684